


Exhibit 10.13


Form of Performance Based Phantom Unit Agreement


SPRAGUE RESOURCES, LP
2013 LONG TERM INCENTIVE PLAN
PHANTOM UNIT AGREEMENT
(PERFORMANCE BASED VESTING)


This Phantom Unit Agreement (this “Agreement”) is made and entered into by and
between Sprague Resources GP LLC, a Delaware limited liability company (the
“General Partner”), and [_____________________] (the “Service Provider”). This
Agreement is effective as of the [_____] day of [________________], 20[__] (the
“Date of Grant”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan (as
defined below), unless the context requires otherwise.
W I T N E S S E T H:
WHEREAS, Sprague Resources, LP (the “Partnership”), acting through the Board of
Directors of the General Partner (the “Board”), has adopted the Sprague
Resources LP 2013 Long Term Incentive Plan (the “Plan”) to, among other things,
attract, retain and motivate certain employees and directors of the Partnership,
the General Partner and their respective Affiliates (collectively,
the “Partnership Entities”); and
WHEREAS, the Board has authorized the grant of Phantom Units of the Partnership
to directors, employees and officers as part of their compensation for services
provided to the Partnership.
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services, the Service Provider and the General Partner
agree as follows:
1.    Grant of Phantom Units, Target Amount and Performance Period. The General
Partner hereby grants to the Service Provider a target amount of [__________]
Phantom Units (the “Target Amount”), subject to all of the terms and conditions
set forth in the Plan and in this Agreement, including without limitation, those
restrictions described in Section 4, whereby each Phantom Unit, if earned,
represents the right to receive one Unit of the Partnership (each, a “Phantom
Unit”). The period over which the Partnership’s performance will be measured for
purposes of applying the methodology set forth in Annex A shall be from [_____]
to [____] (the “Performance Period”).
2.    Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for the Service Provider (a “Phantom Unit
Account”) and shall record in such Phantom Unit Account: (a) the Target Amount
of Phantom Units granted to the Service Provider and (b) the number of Units
deliverable to the Service Provider at settlement on account of Phantom Units
that have vested. The Service Provider shall not have any interest in any fund
or specific assets of the Partnership by reason of this Award or the Phantom
Unit Account established for the Service Provider.
3.    Rights of Service Provider. No Units shall be issued to the Service
Provider at the time the grant is made, and the Service Provider shall not be,
nor have any of the rights and privileges of, a unitholder or limited partner of
the Partnership with respect to any Phantom Units recorded in the Phantom Unit
Account. The Service Provider shall have no voting rights with respect to the
Phantom Units. This grant of Phantom Units also includes a grant of a tandem
distribution equivalent right (“DER”) with respect to each Phantom Unit. The
General Partner will establish a DER bookkeeping account with respect to each
Phantom Unit (the “DER Account”) that shall be credited with an amount equal to
any cash or property distributions made by the Partnership in the same form that
the distribution was delivered to unitholders generally, calculated based on the
number of Units related to the portion of the Service Provider’s Phantom Units
that have not been settled as of the record date for the distribution. Amounts
recorded in the DER Account shall be paid to the Service Provider at the time
the tandem Phantom Unit for which the distributions accrued is settled;
provided, however, that in no event shall a DER be paid and settled later than
30 days following the date on which the tandem Phantom Unit become vested
pursuant to Section 4 hereof. No interest will accrue on any such right between




--------------------------------------------------------------------------------




the issuance of the distribution to unitholders generally and the settlement of
the DER. For purposes of clarity, DERs will only be settled if they have accrued
with respect to Phantom Units that vest pursuant to the terms of Section 4 and
Annex A.
4.    Vesting of Phantom Units. The Phantom Units are restricted in that they
may be forfeited by the Service Provider and in that they may not, except as
otherwise provided in the Plan, be transferred or otherwise disposed of by the
Service Provider. Subject to the terms and conditions of this Agreement, the
proportion of the Target Amount that is earned under this Agreement shall be
calculated in accordance with Annex A. Except as provided in Section 5(a), no
amount of the Target Amount will be earned under this Agreement, and no amounts
will be paid or delivered hereunder, unless the Service Provider has
continuously provided services to the Partnership Entities from the Date of
Grant through the date of vesting of the Phantom Units.
5.    Separation from Service.
(a)    Retirement, Death or Disability. In the event that the Service Provider
ceases to provide services to the Partnership Entities prior to the conclusion
of the Performance Period by reason of (i) Retirement (as defined below), (ii)
death, or (iii) Disability (as defined below), then, in all cases, a number of
Phantom Units equal to the product of (x) the number of Phantom Units that the
Service Provider would have earned in accordance with Section 4 and Annex A had
the Service Provider continued to provide services to the Partnership Entities
through the end of the Performance Period and (y) a fraction, the numerator of
which is the number of days in the Performance Period that the Service Provider
provided services to the Partnership Entities and the denominator of which is
the total number of days in the Performance Period, shall become vested as
provided in Annex A. Any portion of the Phantom Units that cannot become vested
in accordance with the preceding sentence shall terminate and automatically be
cancelled as of the date of the Service Provider’s separation from service. Any
portion of the Phantom Units that is eligible to vest pursuant to the first
sentence of this Section 5(a), but does not vest as pursuant to Annex A, shall
terminate and be cancelled upon the date it becomes impossible for the Phantom
Units to vest pursuant to Annex A.
“Retirement” shall mean the Service Provider’s voluntary separation from service
with the Partnership Entities on or after (i) having attained age 60 and
providing at least ten consecutive years of service to the Partnership Entities
as of the date of such retirement or (ii) have attained age 65; provided, in
each case, that the Service Provider is in good standing with the Partnership
Entities as of the date of such separation.
“Disability” shall mean (a) if the Service Provider participates at the time of
determination in a long-term disability plan or program maintained by the
Partnership Entities (the “LTD Plan”), upon the Service Provider becoming
eligible to receive long-term disability benefits under the LTD Plan or (b) if
the Service Provider does not participate in a LTD Plan at the time of
determination, if the Service Provider is unable to perform the essential
functions of the Service Provider’s positions, with reasonable accommodation,
due to an illness or physical impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of 180 days,
whether or not consecutive. The determination of whether the Service Provider
has incurred a Disability under the foregoing clause (b) shall be made in good
faith by the Committee.
(b)    Other Terminations. Unless otherwise determined by the Committee, in the
event the Service Provider ceases to provide services to the Partnership
Entities prior to the conclusion of the Performance Period for any reason other
than those listed in Section 5(a), all Phantom Units granted hereunder shall
terminate and automatically be cancelled upon such separation from service.
6.    Settlement Date; Manner of Settlement. No later than 30 days following the
vesting of the Phantom Units pursuant to Section 4 and Annex A or Section 5(a),
the Phantom Units and tandem DERs that vest shall be settled through the
delivery of Units to the Service Provider. No fractional Units will be issued or
acquired pursuant to this Agreement. If the application of any provision of this
Agreement would yield a fraction Unit, such fractional Unit will be rounded up
to the next whole Unit. The Service Provider agrees that any vested Units that
the Service Provider acquires upon vesting of the Phantom Units will not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws, the Plan or the rules, regulations
and other requirements of the U.S. Securities and Exchange Commission (the
“SEC”) and any stock exchange upon which the Units are then listed. The Service
Provider also agrees that any certificates representing the Units acquired under
this award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws. In addition to the
terms and conditions provided herein, the Partnership may require that the
Service Provider make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, rules, regulations, or requirements.
6.    Limitations on Transfer. The Service Provider agrees that the Service
Provider shall not dispose of (meaning, without limitation, sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of) any Phantom Units or
other rights hereby acquired prior to the date the Phantom Units are vested and
paid. Any attempted disposition of the Phantom Units in violation of




--------------------------------------------------------------------------------




the preceding sentence shall be null and void and the Phantom Units that the
Service Provider attempted to dispose of shall be forfeited.
7.    Adjustment. The number of Phantom Units granted to the Service Provider
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued.
8.    Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Units hereunder if, upon the advice of counsel for the
General Partner, such acquisition or delivery would violate the Securities Act
of 1933 or any other applicable federal, state, or local law or regulation or
the rules of the exchange upon which the Partnership’s Units are traded.
9.    Copy of Plan. By the execution of this Agreement, the Service Provider
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
10.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or the Service
Provider may change at any time and from time to time by written notice to the
other, the address which it or the individual previously specified for receiving
notices. The General Partner and the Service Provider agree that any notices
shall be given to the General Partner or to the Service Provider at the
following addresses:
General Partner:        Sprague Resources GP LLC
Attn: Legal Department
185 International Drive
Portsmouth, NH 03801


Service Provider:
At the Service Provider’s current address as shown in the General Partner’s
records.

11.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Service Provider and the General
Partner. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.
(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Service Provider the right to be retained in the employ
or service of the Partnership Entities. Furthermore, the Partnership Entities
may at any time terminate the service relationship with the Service Provider
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 7(b), 7(c), 7(d), 7(e), or 7(g) of the Plan) materially reduces the
rights or benefits of the Service Provider with respect to the Phantom Units
without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Service Provider.




--------------------------------------------------------------------------------




(f)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to this subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities nor the members of the Committee and the Board shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.
(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by the Service
Provider with respect to which any of the Partnership Entities has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by the Service Provider that are acceptable to such Partnership
Entity, the Service Provider shall deliver to the Partnership Entity such amount
of money as the Partnership Entity may require to meet its withholding
obligations under applicable law. No settlement of Phantom Units shall be made
pursuant to this Agreement until the Service Provider has paid or made
arrangements approved by the Partnership Entity to satisfy in full the
applicable tax withholding requirements of the Partnership Entity with respect
to such event.
(j)    Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.
(k)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(l)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(m)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(n)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(o)    Section 409A. None of the Phantom Units or any compensation payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and all regulations, guidance and other
interpretative authority issued thereunder (collectively, “Section 409A”).
Notwithstanding any provision in this Agreement to the contrary, if any payment
or benefit provided for herein would be subject to additional taxes and interest
under Section 409A if the Service Provider’s receipt of such payment or benefit
is not delayed until the earlier of (i) the Service Provider’s death or (ii) the
date that is six months after the date of the Service Provider’s separation from
service (such date, the “Section 409A Payment Date”), then such payment or
benefit shall not be provided to the Service Provider (or the Service Provider’s
estate, if applicable) until the Section 409A Payment Date. Notwithstanding the
first sentence of this Section 11(o), the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from or
compliant with Section 409A and in no event shall the Partnership Entities be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Service Provider on account of
non-compliance with Section 409A.
(p)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Service Provider agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Partnership may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via an electronic mail
system of the Partnership or by reference to a location on a Partnership
intranet to which the Service Provider has access. The Service Provider hereby
consents to any and all procedures the Partnership has established or may
establish for an electronic signature system for delivery a




--------------------------------------------------------------------------------




nd acceptance of any such documents that the Partnership may be required to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.


[Signature Page to Follow]
























































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.


SPRAGUE RESOURCES GP LLC




By:    
    
Name:     
    
Title:     




[SERVICE PROVIDER NAME]




_____________________________________________
Service Provider














































--------------------------------------------------------------------------------






ANNEX A


Performance Vesting Criteria and Methodology


This Annex A to the Phantom Unit Award Agreement contains the performance
requirements and methodology for the vesting of the Phantom Unit Award.
Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Agreement. Capitalized terms used but not defined herein
or in the Agreement shall have the same meanings assigned to them in the Plan.


A. Performance Criteria


[insert performance criteria]


B. Additional Factors or Information Regarding Performance Vesting Methodology


[insert threshold(s), if applicable]


C. Threshold(s) and Caps


[insert additional factors, if applicable]










